      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 1 of 9




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                 CRIMINAL ACTION


 VERSUS                                                   NO: 15-102

 DAMIEN WILSON
                                                          SECTION: “J”


                             ORDER AND REASONS

      Before the Court is a Motion for Post-Conviction Relief under 28 U.S.C. § 2255

(Rec. Doc. 76) filed by Petitioner, Damien Wilson. The government filed an

opposition thereto (Rec. Doc. 78), and Petitioner filed a reply (Rec. Doc. 79). Having

considered the motion and legal memoranda, the record, and the applicable law, the

Court finds that the motion should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      On February 4, 2016, pursuant to a plea agreement, Petitioner pleaded guilty

to conspiring to distribute and to possess with the intent to distribute a kilogram or

more of heroin. (Rec. Docs. 38, 40, and 41). As part of the plea agreement, two

distribution counts were dismissed, and Petitioner was not charged with possessing

a firearm in furtherance of a drug trafficking crime under 18 U.S.C. § 924(c). The

firearm charge that the government agreed to forego was based on a gun found in a

hidden compartment in Petitioner’s truck. (Rec. Docs. 40, at pp. 1-2 and 41, at p. 4).

      The pre-sentencing report suggested that Petitioner receive a two-point

enhancement for his possession of the hidden firearm under USSG § 2D1.1(b)(1).

(Rec. Doc. 43, at p. 11). The resulting guideline range was 135 to 168 months;
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 2 of 9




however, this was adjusted up to 240 months because the statutorily required

minimum sentence was 20 years, which was higher than the maximum of that

guideline range. (Id. at p. 19). On October 13, 2016, the Court ultimately sentenced

Petitioner to 168 months of imprisonment. (Rec. Doc. 71).

       On August 5, 2020, the Court received Petitioner’s 28 U.S.C. § 2255 motion,

almost four years after his judgment of conviction became final. In his motion,

Petitioner contends that the two-point firearm enhancement of his sentence was

made retroactively improper by the Supreme Court’s decision in Rehaif v. United

States.

                               LEGAL STANDARD

       28 U.S.C. § 2255 provides that a federal prisoner serving a court-imposed

sentence may move the court that imposed the sentence to vacate, set aside or correct

the sentence. Only a narrow set of claims are cognizable on a § 2255 motion. The

statute identifies four bases on which a motion may be made: (1) the sentence was

imposed in violation of the Constitution or laws of the United States; (2) the court

was without jurisdiction to impose the sentence; (3) the sentence exceeds the

statutory maximum sentence; or (4) the sentence is “otherwise subject to collateral

attack.” Id. A claim of error that is neither constitutional nor jurisdictional is not

cognizable in a § 2255 proceeding unless the error constitutes “a fundamental defect

which inherently results in a complete miscarriage of justice.” United States v.

Addonizio, 442 U.S. 178, 185 (1979) (quoting Hill v. United States, 368 U.S. 424, 428

(1962)).
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 3 of 9




      When a § 2255 motion is filed, the district court must first conduct a

preliminary review. “If it plainly appears from the motion, any attached exhibits, and

the record of prior proceedings that the moving party is not entitled to relief, the judge

must dismiss the motion.” Rules Governing Section 2255 Proceedings, Rule 4(b). If

the motion raises a non-frivolous claim to relief, the court must order the government

to file a response or to take other appropriate action. Id. After reviewing the

government’s answer, any transcripts and records of prior proceedings, and any

supplementary materials submitted by the parties, the court must determine

whether an evidentiary hearing is warranted. Rules Governing Section 2255

Proceedings, Rule 8. An evidentiary hearing must be held unless “the motion and the

files and records of the case conclusively show that the prisoner is entitled to no

relief.” § 2255(b). No evidentiary hearing is required, however, if the prisoner fails to

produce any “independent indicia of the likely merit of [his] allegations.” United

States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting United States v.

Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)).

      Additionally, the Court recognizes that Petitioner’s pro se complaint must be

construed liberally. Haines v. Kerner, 404 U.S. 519, 520 (1972); see also Hernandez v.

Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (“The filings of a federal habeas petitioner

who is proceeding pro se are entitled to the benefit of liberal construction.”)

                                    DISCUSSION

   I. Petitioner’s Claims are Untimely
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 4 of 9




      All § 2255 petitions must be filed within one year of: (1) the date on which the

judgment of conviction becomes final; (2) the date on which the governmental

impediment to making a motion in violation of the Constitution or laws of the United

States is removed; (3) the date on which the newly-recognized right asserted was

initially recognized by the United States Supreme Court and made retroactively

applicable to cases on collateral review; or (4) the date on which the facts supporting

the claim or claims presented could have been discovered through the exercise of due

diligence. § 2255(f)

      In the instant case, Petitioner filed his § 2255 motion in August 2020, which

was approximately four years after his judgment of conviction became final. (Rec.

Docs. 113 and 118); see United States v. Scruggs, 691 F.3d 660, 669 (5th Cir. 2012)

(“When a petitioner does not file a direct appeal, his conviction becomes final on the

day when the time for filing a direct appeal expires.”). Accordingly, Petitioner fails to

meet the first timeliness prong.

      The second prong is also not satisfied. For the first year after Petitioner’s

conviction became final, there was no impediment created by government action that

prevented Petitioner from filing a motion under § 2255. The types of impediments

contemplated include prisons restricting prisoners’ access to law libraries, legal

assistance, or legal materials. See United States v. Saenz-Lopez, 361 F. Appx. 593,

595 (5th Cir. 2010); Salazar-Rodriguez v. United States, No. 13-172, 2015 WL

12672325, at *4 (S.D. Tex. Aug. 5, 2015). Plaintiff does not allege any such restriction

occurred during the first year that he had been convicted. Plaintiff does allege that
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 5 of 9




he was impeded from accessing legal resources between when Rehaif was decided in

2019 and the filing of his § 2255 motion due to COVID-19 restrictions. However, since

Plaintiff’s reliance on Rehaif is misplaced, as discussed below, this argument is

irrelevant.

      Regarding the third prong of 28 U.S.C. § 2255(f), Petitioner argues that the

Supreme Court’s decision in Rehaif should retroactively apply to his case. (Rec. Doc.

433 at 1). However, the third prong requires that the Supreme Court both recognize

a new right and make that right applicable to cases on collateral review. Although

the Fifth Circuit has not considered this issue, no language in Rehaif suggests that

the decision was applicable to cases on collateral review. 130 S. Ct. 2191 (2019).

Further, this Court has previously held that the Supreme Court did not make Rehaif

retroactive to cases on collateral review. United States v. Eugene, No. CR 09-046, 2020

WL 587983, at *5 (E.D. La. Feb. 6, 2020) (Feldman, J.) (citing In re Palacios, 931 F.3d

1314, 1315 (11th Cir. 2019)).

      Even if Rehaif was retroactive, Petitioner cites Rehaif for an erroneous

proposition. Petitioner correctly asserts that Rehaif requires two prongs for the

knowledge element of firearm possession charges. The first “conduct” knowledge

prong requires that a defendant knowingly possessed a firearm, and the second

“status” knowledge prong requires that a defendant knew he had a status that

prohibited him from owning a firearm, such as being a felon. Rehaif, 139 S. Ct. 2191,

2194 (2019). However, before Rehaif, every circuit court that had addressed the issue

“required the United States to prove that a defendant knowingly possessed a firearm
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 6 of 9




but not that the defendant knew he or she was a felon.” United States v. Staggers,

961 F.3d 745, 754 (5th Cir. 2020) (internal citations omitted). Therefore, Rehaif only

added the “status” knowledge prong, not the “conduct” knowledge prong.

      Petitioner explicitly and exclusively argues that he should be released because

Rehaif created the “conduct” knowledge prong after he was sentenced. (Rec. Doc. 79,

at pp. 2-3). As stated above, federal courts applied the “conduct” knowledge prong

long before the Supreme Court decided Rehaif. Accordingly, since Plaintiff failed to

argue that a new source of a right applies to his case or that any such right applies

retroactively to his case, Plaintiff has failed to satisfy the third timing prong.

      The fourth timing prong allows a petitioner to seek relief within one year of

the time the facts presented in the application could have been discovered through

due diligence. In the instant case, the facts supporting Petitioner’s claim could have

been discovered through the exercise of due diligence within one year of the date his

conviction became final. Because Petitioner failed to seek relief within one year of

that date, the fourth prong is not satisfied, and Petitioner’s application is untimely.

      Based on the foregoing, the Court finds that Petitioner fails to satisfy any of

the prongs enumerated by 28 U.S.C. § 2255(f), and his application for relief is,

therefore, untimely.

   II. Petitioner Waived his Right to Challenge his Sentence in the Plea
       Agreement

      Petitioner asserts that his sentence was incorrectly enhanced. (Rec. Doc. 76, at

p. 1). However, even if Petitioner’s claims had been made timely, they would be barred
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 7 of 9




by the collateral review waiver contained in his plea agreement. The waiver in

question provides in pertinent part:

      [T]he defendant, in exchange for the promise(s) and agreement(s) made
      by the United States in this plea agreement, knowingly and voluntarily
      … [w]aives and gives up any right to challenge his sentence collaterally,
      including but not limited to any and all rights which arise under Title
      28, United States Code, Section 2255.

(Rec. Doc. 40, at p. 3). “[A] defendant may waive his right to direct appeal and

collateral attack of a conviction and sentence by means of a plea agreement, so long

as the waiver is both knowing and voluntary.” United States v. Potter, No. 13-141,

2015 WL 3486446, at *1 (E.D. La. June 1, 2015) (Feldman, J.). “A defendant

knowingly and voluntarily enters a waiver when the defendant fully understands the

nature of the right and how it would likely apply in general in the circumstances—

even though the defendant may not know the specific detailed consequences of

invoking it.” Id. (citing United States v. Ruiz, 536 U.S. 622, 630 (2002)) (internal

quotations omitted). “When the petition does not allege, and the record contains no

indication that ratification of the plea agreement was not ‘voluntary’ or

knowledgeable, the Court will hold the defendant to the bargain that he made—the

Court need not presume that the waiver ineffective.” Id.; see also Blackledge v.

Allison, 431 U.S. 63, 74 (1977) (“Solemn declarations in open court carry a strong

presumption of verity.”).

      In the instant case, Petitioner entered a plea agreement whereby he agreed to

plead guilty in exchange for the Government dismissing two distribution counts and

not charging Petitioner with possessing a firearm in furtherance of a drug trafficking
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 8 of 9




crime under 18 U.S.C. § 924(c). Petitioner alleges that his attorney did not inform

him of the elements that the government needed to prove to charge him with

possessing a firearm in furtherance of a drug trafficking crime.

      To prevail on his claim of ineffective assistance of counsel, Petitioner must

show that: (1) his counsel’s performance was deficient in that it fell below an objective

standard of reasonableness, and (2) he suffered prejudice as a result of the deficiency.

Strickland v. Washington, 466 U.S. 668, 687-96 (1984). If the movant fails to prove

one prong, it is not necessary to analyze the other. Armstead v. Scott, 37 F.3d 202,

210 (5th Cir. 1994). A voluntary guilty plea waives all claims for ineffective assistance

of counsel “except insofar as the ineffectiveness is alleged to have rendered the guilty

plea involuntary.” U.S. v. Ginsey, 209 F.3d 386, 392 (5th. Cir. 2000). Thus, to

ultimately succeed on an ineffective assistance claim, the petitioner “must show that

there is a reasonable probability that, but for the counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.” Hill v. Lockhart, 474 U.S.

52, 59, 106 S.Ct. 366, 370, 88 L.Ed.2d 203 (1985).

      Assuming as true Petitioner’s allegation that his attorney did not inform him

of the elements of possessing a firearm in furtherance of a drug trafficking crime,

such failure would fall below an objective standard of reasonableness; however,

Petitioner would not have been prejudiced by such failure because he did not plead

guilty to that crime. See id. Therefore, construing Petitioner’s pro se § 2255 motion

liberally, the Court finds that Petitioner is not entitled to relief regarding his claim

of ineffective assistance of counsel because he has not shown actual prejudice. Thus,
      Case 2:15-cr-00102-CJB-DEK Document 80 Filed 10/09/20 Page 9 of 9




Petitioner’s § 2255 motion is barred by the collateral review waiver contained in his

plea agreement.

                                  CONCLUSION

      Accordingly,

      IT IS HEREBY ORDERED that Damien Wilson’s Motion for Post-Conviction

Relief under 28 U.S.C. § 2255 (Rec. Doc. 76) is DENIED.

      New Orleans, Louisiana, this 9th day of October, 2020.




                                         CARL J. BARBIER
                                         UNITED STATES DISTRICT JUDGE
